                                                    ,,

                                                                                  FI L E D
                                                                        . . IN CLERK'S OFFICE
                                                                         U.S. DISTRICT COURT E.D.N .Y.

  -- MPR:TAW/EMR                                                        *      NOV O8 2019         *
     F.# 2019R00719/0CDETF #NYNYE-753
                                                                           BROOKLYN OFFICE
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   - - - - - - - - - - - - - - - ----X
                                                             SUPERSEDING
   UNITED STATES OF AMERICA                                  INDICTMENT

          - against -                                        Cr. No. 19-489 (S-1) (SJ)
                                                             (T. 21, U.S.C., §§ 841(b)(l)(A)(i),
                                                              841 (b)(1 )(A)(ii)(II), 846, 853 ( a), 853(p),
                                                              959(a), 959(c), 959(d), 960(a)(3),
                                                              960(b)(1 )(A), 960(b)(1 )(B)(ii), 963 and
                                                              970; T.18, U.S.C., §§ 2, 924(c)(l)(A)(i),
                                                              924( c)(1 )(A)(ii), 924(c)(1 )(A)(iii),
  JOSE ARTURO CARRENO RAMIREZ and                             924(d)(l), 982(a)(l), 982(b)(l), 1956(h),
  AKIVA SCHONFELD,                                            3238 and 3551 et seq.; T. 28, U.S.C.,
                                                              § 2461(c))
                             Defendants.

  - - - - - - - - - - - - - - - ----X

 THE GRAND JURY CHARGES:

                                             COUNT ONE
                      (International Cocaine and Heroin Distribution Conspiracy)

                 1.       In or about and between January 2017 and October 2018, both dates

being approximate and inclusive, within the extraterritorial jurisdiction of the United States,

the defendants

                                                                         JOSE ARTURO

CARRENO RAMIREZ and AKIVA SCHONFELD, together with others, did lrnowingly and

intentionally conspire to distribute one or more controlled substances, intending, lrnowing

and having reaso-riable cause to believe that such substances would be unlawfully imported

into the United States from a place outside thereof, which offense involved ( a) a substance

containing cocaine, a Schedule II controlled substance; and (b) a substance containing
                                                                                                    2


· .. hero~, a SchepuJe I controlled substance;-Contrary to Title 21, United States Code, Sections

  959(a) and 960(a)(3). The amount of controlled substances involved in the conspiracy

  attributable to each defendant as a result of his own conduct, and the conduct of other

  conspirators reasonably foreseeable to him, was (a) five kilograms or more of a substance

  containing cocaine; and (b) one kilogram or more of a substance containing heroin.

                (Title 21, United States Code, Sections 963, 960(b)(l)(A), 960(b)(l)(B)(ii) and

 959(d); Title 18, United States Code, Sections 3238 and 3551 et seq.)

                                       COUNT TWO
                        ·(Cocaine and Heroin Importation Conspiracy)

               2.      Irl or about and between January 2017 and October 2018, both dates

 being approximate and inclusive, within the Eastern District of New York and elsewhere, the

 defendants

                                                                       JOSE ARTURO

CARRENO RAMIREZ and AKIVA SCHONFELD, together with others, did knowingly and

intentionally conspire to import one or more controlled substances into the United States

from a place outside thereof, which offense involved (a) a substance containing cocaine, a

Schedule II controlled substance; and (b) a substance containing heroin, a Schedule I

controlled substance, contrary to Title 21, United States Code, Sections 952(a) and 960(a)(l).

The amount of controlled substances involved in the conspiracy attributable to each

defendant as a result of his own conduct, and the conduct of other conspirators reasonably
                                                                                                 3


  foreseeable to him, was (a) five kilograms or more of a substance containing cocaine.; and (b)

  one kilogram or more of a substance containing heroin.

                 (Title 21, United States Code, Sections 963, 960(b)(l)(A) and 960(b)(l)(B)(ii);

  Title 18, United States Code, Sections 3551 et seq.)

                                       COUNT THREE
                          (Cocaine and Heroin Distribution Conspiracy)

                3.      In or about and between January 2017 and October 2018, both dates

 being approximate and inclusive, within the Eastern District of New York and elsewhere, the

 defendants

                                                                        JOSE ARTURO

 CARRENO RAMIREZ and AK.IVA SCHONFELD, together with others, did knowingly and

 intentionally conspire to distribute and possess with intent to distribute one or more

 controlled substances, which offense involved (a) a substance containing cocaine, a Schedule

II controlled substance; and (b) a substance containing heroin, a Schedule I controlled

substance, contrary to Title 21, United States Code, Section 841(a)(l). The amount of

controlled substances involved in the conspiracy attributable to each defendant as a result of

his own conduct, and the conduct of other conspirators reasonably foreseeable to him, was

(a) five kilograms or more of a substance containing cocaine; and (b) one kilogram or more

of a substance containing heroin.

              (Title 21, United States Code, Sections 846, 841(b)(l)(A)(i) and

841(b)(l)(A)(ii)(II); Title 18, United States Code, Sections 3551 et~-)
       ·•

                                                                                                           4

                      .. ·· -····   ~

                                                        COUNTFOUR
                                            (International Distribution of Cocaine -
                                           Approximately 127 Kilograms of Cocaine)

                      4.                In or about and between August 2017 and January 2018, both dates

  being approximate and inclusive, within the extraterritorial jurisdiction of the United States,

  the defendants

                                                                                        JOSE ARTURO

  CARRENO RAMIREZ, together with others, did knowingly and intentionally distribute a

  controlled substance, intending, knowing and having reasonable cause to believe that such

 substance would be unlawfully imported into the United States from a place outside thereof,

 which offense involved five kilograms or more of a substance containing cocaine, a Schedule

 II controlled substance.

                 (Title 21, United States Code, Sections 959(a), 959( d), 960(a)(3) and

 960(b)(l)(B)(ii); Title 18, United States Code, Sections 2, 3238 and 3551 et seq.)

                                                       COUNT FIVE
                                           (International Distribution of Cocaine
                                          Approximately 96 Kilograms of Cocaine)

                 5.                 In or about and between December 2017 and January 2018, both dates

being approximate and inclusive, within the extraterritorial jurisdiction of the United States,

the defendants

                                                                                       JOSE ARTURO

CARRENO RAMIREZ, together with others, did knowingly and intentionally distribute a

controlled substance, intending, knowing and having reasonable cause to believe that such

substance would be unlawfully imported into the United States from a place outside thereof,
                                                                                                     5


   which offense involved five kilograms or more of a substance containing cocaine, a Schedule
        .
   II controlled substance.

                    (Title 21, United States Code, Sections 959(a), 959( d), 960(a)(3) and

  960(b)(l)(B)(ii); Title 18, United States Code, Sections 2, 3238 and 3551 et seq.)

                                             COUNT SIX
                                (International Distribution of Heroin-.
                               Approximately Five Kilograms of Heroin)

                    6.     In or about March 2018, within the extraterritorial jurisdiction of the

  United States, the defendants



 JOSE ARTURO CARRENO RAMIREZ, together with others, did knowingly and

 intentionally distribute a controlled substance, intending, knowing and having reasonable

 cause to believe that such substance would be unlawfully imported into the United States

 from a place outside thereof, which offense involved one kilogram or more of a substance

 containing heroin, a Schedule I controlled substance.

               (Title 21, United States Code, Sections 959(a), 959(d), 960(a)(3), 960(b)(l)(A)

and 959(c); Title 18, United States Code, Sections 2, 3238 and 3551 et~-)

                                           COUNT SEVEN
                         (Use of Firearms in Furtherance of Drug Trafficking)

               7.         In or about January 2018, within the Eastern District ofNew York and

elsewhere, the defendants

JOSE ARTURO CARRENO RAMIREZ, together with others, did knowingly and

intentionally use and carry one or more firearms during and in relation to one or more drug

trafficking crimes, to wit: the crimes charged in Counts One through Three, and did
                                                                                                    6


   knowingly and intentionally possess such firearms in furtherance of said drug trafficking

   cnmes.

                     (Title 18, United States Code, Sections 924(c)(l)(A)(i), 2 and 3551 et seq.)

                                            COUNT EIGHT
                          (Use of Firearms in Furtherance of Drug Trafficking)

                     8.    In or about March 2018, within the Eastern District of New York and

  elsewhere, the defendants

  JOSE ARTURO CARRENO RAMIREZ, together with-others, did knowingly and

  intentionally use and carry one or more firearms during and in relation to one or more drug

  trafficking crimes, to wit: the crimes charged in Counts One through Three, and did

 knowingly and intentionally possess such fireaims in furtherance of said drug trafficking

 crimes, one or more of which firearms was brandished and discharged.

                (Title 18, United States Code, Sections 924(c)(l)(A)(i), 924(c)(l)(A)(ii),

 924(c)(l)(A)(iii), 2 and 3551 et~.)

                                           COUNTNINE
                             (Conspiracy to Launder Narcotics Proceeds)

                9.        In or about and between January 2017 and October 2018, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants

                                                                         JOSE ARTURO

CARRENO RAMIREZ and AKIVA SCHONFELD, together with others, did knowingly and

intentionally conspire to (i) conduct one or more financial transactions in and affecting

interstate and foreign commerce, to wit: the transfer and delivery of United States currency,

which transactions in fact involved the proceeds of specified unlawful activity, to wit:
                                                                                                    7


   narcotics trafficking, in violation of Title 21, United States Code, Sections 841(a)(l), 846,

   952(a), 959 and 963, knowing that the property involved in the transactions represented the

  proceeds of some form of unlawful activity, (a) with the intent to promote the carrying on of

  the specified unlawful activity, contrary to Title 18, United States Code, Section

  1956(a)(l)(A)(i), and (b) knowing that the transactions were designed in whole and in part to

  conceal and disguise the nature, the location, the source, the ownership and the control of the

  proceeds of the specified unlawful activity, contrary to Title 18, United States Code, Section

  1956(a)(l)(B); and (ii) transport, transmit and transfer monetary instruments and funds from

  a place in the United States to and through one or more places outside the United States, to

 wit: Mexico, (a) with the intent to promote the carrying on of the specified unlawful activity,

 contrary to Title 18, United States Code, Section 1956(a)(2)(A), and (b) knowing that the

 funds represented the proceeds of some form of unlawful activity and knowing that the

 transportation, transmission and transfer were designed in whole and in part to conceal and

 disguise the nature, the location, the source, the ownership and the control of the proceeds of

 the specified unlawful activity, contrary to Title 18, United States Code, Section

 1956(a)(2)(B).

               (Title 18, United States Code, Sections 1956(h) and 3551 et seq.)

                         CRIMINAL FORFEITURE ALLEGATION
                          AS TO COUNTS ONE THROUGH SIX

               10.    The United States hereby gives notice to the defendants that, upon their

conviction of any of the offenses charged in Counts One through Six, the government will

seek forfeiture in accordance with Title 21, United States Code, Sections 853(a) and 970,

which require any person convicted of such offenses to forfeit: ( a) any property constituting,
                                                                                                      ·8

   or derived from, any proceeds obtained directly or indirectly as the result of such offenses,

   and (b) any property used, or intended to be used, in any manner or part, to commit, or to

  facilitate the commission of, such offenses.

                  11.     If any of the above-described forfeitable property, as a result of any act

  or omission of the defendants:

                         (a)     cannot be located upon the exercise of due diligence;

                         (b)     has been transferred or sold to, or deposited with, a third party;

                         (c)    has been placed beyond the jurisdiction of the court;

                         (d)    has been substantially diminished in value; or

                         (e)    has been commingled with other property which cannot be

 divided without difficulty;

 it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

 to seek forfeiture of any other property of the defendants up to the value of the forfeitable

 property described in this forfeiture allegation.

                (Title 21, United States Code, Sections 853(a), 853(p) and 970)

                           CRIMINAL FORFEITURE ALLEGATION
                            AS TO COUNTS SEVEN AND EIGHT

                12.     The United States hereby gives notice to the defendants that, upon their

conviction of either the offenses charged in Counts Seven or Eight, the government will seek

forfeiture in accordance with Title 18, United States Code, Section 924( d)(l) and Title 28,

United States Code, Section 2461 (c), which require the forfeiture of any firearm or

ammunition involved in or used in any knowing violation of Title 18, United States Code,

Section 922 or Section 924.
                                                                                                           9


                  13.         If any of the above-described forfeitable property, as a result of any act

  or omission of the defendants:

                              (a)     cannot be located upon the exercise of due diligence;

                              (b)     has been transferred or sold to, or deposited with, a third party;

                          (c)         has been placed beyond the jurisdiction of the court;

                          (d)         has been substantially diminished in value; or

                          (e)         has been commingled with other property which cannot be

 divided without difficulty;

 it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

 to seek forfeiture of any other property of the defendants up to the value of the forfeitable

 property described in this forfeiture allegation.

                (Title 18, United States Code, Section 924(d)(l); Title 21, United States Code,

 Section 853(p); Title 28, United States Code, Section 2461(c))

                               CRIMINAL FORFEITURE ALLEGATION
                                      AS TO COUNT NINE

               14.       The United States hereby gives notice to the defendants that, upon their

conviction of the offense charged in Count Nine, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982( a)(l ), which requires any person

convicted of such offense to forfeit any property, real or personal, involved in such offense,

or any property traceable to such property.

               15.      If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                        (a)         cannot be located upon the exercise of due diligence;
                                                                                                    10


                          (b)   has been transferred or sold to, or deposited with, a third party;

                          (c)   has been placed beyond the jurisdiction of the court;

                          (d)   has been substantially diminished in value; or

                          (e)   has been commingled with other property which cannot be

 divided without difficulty;

 it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

 as incorporated by Title 18, United States Code, Section 982(b)(1 ), to seek forfeiture of any

 other property of the defendants up to the value of the forfeitable property described in this

 forfeiture allegation.

                (Title 18, United States Code, Sections 982(a)(l) and 982(b)(l); Title 21,

United States Code, Section 853(p))



                                                                    A TRUE BILL




RICHARD P. DONOGHUE
UNITEDSTATESATTO
EASTERN DISTRICT OF NEW YORI(
F .. # 2019R00719
FORMDBD-34          No.
JUN. 85
                                     UNITED STATES DISTRICT COURT

                                          EASTERN District ofNEW YORK

                                              CRIMINAL DIVISION

                                         THE UNITED STATES OF AMERICA
                                                        vs.




                                     JOSE ARTURO CARRENO RAMIREZ and
                            AKIVA SCHONFELD,"
                                                                  Defendants.

                                           SUPERSEDING INDICTMENT
                        ( T. 21 , U.S.C., §§ 841(b)(l)(A)(i), 841(b)(l)(A)(ii)(II), 846, 853(a),
                      853(p), 959(a), 959(c), 959(d), 960(a)(3), 960(b)(l)(A), 960(b)(l)(B)(ii),
                         963 and 970; T. 18, U.S .C., §§ 2, 924(c)(l)(A)(i), 924(c)(l)(A)(ii),
                      924(c)(l)(A)(iii), 924(d)(l), 982(a)(l), 982(b)(l), 1956(h), 3238 and 3551
                                            et fillli:_;_ T. 28, U.S.C., § 2_46l(c
                          A true bill.
                                                                                     Foreoerson

                      Filed in open court this _________________ day,
                                                                                                   \,\
                      of ____________ A.D. 20 ____ _

                                                                                           Clerk

                      Bail,$ __________ _

                            Michael P. Robotti, Erin Reid, & Temidayo Aganga-Williams
                                      Assistant U.S. Attorneys (718) 254-7000
